                                                                                     Case 2:17-cv-03557-JAT Document 65 Filed 05/31/19 Page 1 of 2




                                                                            1   Stephen Montoya (#011791)
                                                                                Montoya, Lucero & Pastor, P.A.
                                                                            2   3200 North Central Avenue, Suite 2550
                                                                            3   Phoenix, Arizona 85012
                                                                                602-256-6718 (telephone)
                                                                            4   602-256-6667 (fax)
                                                                            5   stephen@montoyalawgroup.com

                                                                            6   Attorney for Plaintiff
                                                                            7
                                                                                                     IN THE UNITED STATES DISTRICT COURT
                                                                            8
                                                                                                           FOR THE DISTRICT OF ARIZONA
                                                                            9
                                                                           10 Hector Villa,                                     No. CV 17-03557-PHX-JAT
                                                                           11 Plaintiff,
                                                                                                                                PLAINTIFF’S RESPONSE TO
                                                                           12                                                   DEFENDANT’S MOTION IN
                                                                              vs.                                               LIMINE NO. 4 RE: OTHER CASES
                               A P ROFESSIONAL A SSOCIATION O F L AWYERS
M ONTOYA , L UCERO & P ASTOR




                                                                           13
                                 3200 NORTH CENTRAL AVENUE, SUITE 2550




                                                                                                                                AND INVESTIGATIONS
                                                                              State of Arizona,
                                         PHOENIX, ARIZONA 85012




                                                                           14
                                                                           15   Defendant.
                                                                           16          Plaintiff does not oppose Defendant’s Motion in Limine No. 4, but reserves his right
                                                                           17   to revisit this issue at trial in the event that Defendant “opens the door” to any of the factual
                                                                           18   issues addressed in the Motion.
                                                                           19
                                                                           20                        Respectfully submitted this 31st day of May 2019.
                                                                           21                               MONTOYA, LUCERO & PASTOR, P.A.
                                                                           22
                                                                           23                                ________________________________
                                                                                                             Stephen Montoya
                                                                           24                                3200 North Central Avenue, Suite 2550
                                                                           25                                Phoenix, Arizona 85012
                                                                                                             Attorney for Plaintiff
                                                                           26
                                                                           27
                                                                           28
                                                                                    Case 2:17-cv-03557-JAT Document 65 Filed 05/31/19 Page 2 of 2



                                                                            1 I hereby certify that on May 31, 2019, I electronically transmitted the foregoing document
                                                                              to the Clerk of Court using the CM/ECF System for filing and transmittal of a Notice of
                                                                            2 Electronic Filing to the following registrant:
                                                                            3
                                                                              Michael K. Goodwin
                                                                            4 Kirstin A. Story
                                                                            5 Assistant Attorney General
                                                                              2005 North Central Avenue
                                                                            6 Phoenix, Arizona 85004
                                                                              Attorneys for Defendant
                                                                            7
                                                                            8
                                                                            9
                                                                                ____________________________
                                                                           10
                                                                           11
                                                                           12
                               A P ROFESSIONAL A SSOCIATION O F L AWYERS




                                                                           13
M ONTOYA , L UCERO & P ASTOR
                                 3200 NORTH CENTRAL AVENUE, SUITE 2550




                                                                           14
                                         PHOENIX, ARIZONA 85012




                                                                           15
                                                                           16
                                                                           17
                                                                           18
                                                                           19
                                                                           20
                                                                           21
                                                                           22
                                                                           23
                                                                           24
                                                                           25
                                                                           26
                                                                           27
                                                                           28


                                                                                                                           2
